Philip Godfrey was incompetent at the time of the hearing when the decree was entered admitting the September will to probate, confined in an asylum, and his appearance and defense by an appointed guardian ad litem was very formal and perfunctory. His rights were never fully protected. To hold that the decree admitting that will to probate is res adjudicata as to him, is to deny him his day in court. As to him, the judgment should be reversed.
I therefore dissent.
TOLMAN, C.J., concurs with HOLCOMB, J. *Page 274